t c memo united_states tax_court anthony w jorgenson and florence a jorgenson petitioners v commissioner of internal revenue respondent docket no filed date edward bf hartline for petitioners susan k greene for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioners’ federal income taxes accuracy-related_penalty tax_year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioners’ ranching and farming activities constituted activities engaged in for profit under sec_183 and if so whether petitioners substantiated claimed expenses from the activities whether petitioners are entitled to deduct certain expenses associated with a rental property located in st john u s virgin islands the st john rental property whether petitioners may deduct two noncash charitable_contributions and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 petitioners concede the schedule e deductions associated with rental properties in nacogdoches texas for the and taxable years petitioners also concede various schedule e deductions associated with a rental property in st john u s virgin islands the st john rental property for the and taxable years respondent concedes that certain taxes reported on petitioners’ schedule e with regard to the st john rental property are proper itemized_deductions under sec_63 respondent allowed only certain of petitioners’ cash charitable_contributions for the and taxable years petitioners failed to argue in their petition at trial and in their posttrial briefs that they were entitled to cash charitable_contributions in excess of the amount allowed by respondent we therefore find that petitioners concede this issue see 92_tc_661 furthermore respondent concedes that petitioners did not underreport their interest_income on their and tax returns although it is unclear from the notice_of_deficiency we assume respondent would deny for lack of substantiation only those expenses in excess of the income from the activities l1 e the losses from the activities - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in nacogdoches texas petitioners both practice medicine during the years in issue mr jorgenson worked full time as an orthopedic surgeon while mrs jorgenson practiced full time as a radiologist together petitioners reported the following amounts as wages and partnership income from their medical practices during the years in issue petitioners’ wages and partnership income taxable_year from medical practices dollar_figure big_number big_number petitioners were raised in rural communities mr jorgenson grew up on a 400-acre farm in minnesota on the minnesota farm mr jorgenson’s parents maintained dairy and beef cattle hogs and chickens in addition mr jorgenson’s father planted corn and soybeans mr jorgenson’s father gave him part of the family’s calves which he raised and eventually sold mrs jorgenson was born on a 750-acre ranch near austin texas on the farm her father raised various crops her father also gave q4e- her various calves to manage and sell at age she left her father’s texas ranch and used the proceeds from the sale of her calves for her college and medical school education in late after serving in the u s army petitioners settled in nacogdoches texas subsequent to arriving in nacogdoches petitioners purchased three ranches and one farm melrose ranch in petitioners purchased acres of land situated miles east of nacogdoches texas melrose ranch for dollar_figure the melrose ranch sits adjacent to petitioners’ current residence near nacogdoches texas during the years in issue petitioners rented out their current residence because of the melrose ranch’s small size petitioners could not effectively conduct a ranching or farming operation on it during the taxable years in issue petitioners did not maintain any cattle on the melrose ranch chireno ranch in petitioners purchased acres of land in chireno texas chireno ranch which i sec_25 miles east of nacogdoches for dollar_figure when petitioners purchased the chireno ranch the ranch contained minimal improvements petitioners constructed additional cattle pens a pole barn and a small metal shed in petitioners built a one-vehicle bridge over a canal on the chireno ranch initially petitioners together with mr jorgenson’s - - elderly father raised crossbred cattle in the early 1980's petitioners decided to breed purebred cattle and purchased a registered purebred black brangus herd brangus herd consisting of head of cattle between and as part of their effort to breed purebred cattle petitioners entered into an artificial insemination program for their cattle petitioners failed to make a profit on the purebred cattle operation in date petitioners sold their brangus herd dismissed their ranch manager and ceased the purebred cattle operation on the chireno ranch in petitioners decided again to raise crossbred cattle in date petitioners received steers from the colorado ranch see infra colorado ranch and maintained these steers on the chireno ranch this number of steers was far below the chireno ranch’s capacity sometime between date and date petitioners’ chireno ranch manager was killed in a propane explosion on date because petitioners had not hired a new ranch manager and they were maintaining full-time medical practices they sold the steers during the rest of and petitioners did not raise purchase or maintain any cattle on the chireno ranch during that time period elzie smith mr smith who had bailed hay prior to on the chireno ranch for petitioners performed general maintenance work on the chireno ranch in addition to bailing hay he maintained the fences and cared for the pastures -- - of the chireno ranch mr smith did not maintain written records with regard to the number of hours he cared for the chireno ranch petitioners compensated mr smith for his services by providing him with part of the bailed hay in addition to his work at the chireno ranch mr smith worked for a local cable company installing cable and operated a ranch in nacogdoches colorado ranch in petitioners purchased big_number acres of land miles east of guffey colorado colorado ranch for dollar_figure the colorado ranch includes a house and a barn on the colorado ranch the growing season lasts only to days during a normal year the grazing season lasts only days because of this short grazing season the colorado ranch can only serve as a summer steer or heifer operation in severe rains caused a major flood on the colorado ranch as a result of the flood the hay meadows and the grasses on the colorado ranch were severely damaged to maintain revenue from the sale of hay and to provide any steers and heifers on the colorado ranch with fields on which to graze petitioners had to reestablish the hay meadows and the grasses from to petitioners participated in a government- sponsored conservation program to replant the hay meadows and the grasses under the terms of the conservation program petitioners could not graze cattle on several sections of the colorado ranch during the replanting period the replanting - effort extended until partly due to the short growing season at the colorado ranch generally petitioners have to purchase steers or heifers around june and maintain them at the colorado ranch until september when petitioners have to move or sell them in the summer of petitioners purchased and maintained steers which were subsequently moved to the chireno ranch on the colorado ranch in the colorado ranch was not used as a summer steer or heifer operation in petitioners increased the size of the colorado ranch by purchasing adjoining acres of land at a cost of dollar_figure also in petitioners hired calvin hunt to make major improvements to the colorado ranch the improvements included repairing dams removing debris and restoring the irrigation systems to the hay meadows during and petitioners hired donald and tina higgenbotham on a part-- time basis to maintain the colorado ranch the higgenbothams’ duties included establishing and maintaining the hay meadows and seeding and mowing the grasses of the colorado ranch after all the replanting efforts and improvements the colorado ranch had improved hay meadows and restored grasses in petitioners acquired an additional adjoining acres for dollar_figure during petitioners maintained a small in addition donald higgenbotham performed services for petitioners on petitioners’ ranches in texas and rental properties - - number of steers on the colorado ranch in petitioners purchased for the colorado ranch a very limited amount of cattle which they subsequently sold in late kerrville farm in petitioners purchased acres of land in kerrville texas kerrville farm for dollar_figure petitioners purchased the kerrville farm with the intent of retiring and harvesting pecans on the kerrville farm petitioners constructed two houses on the kerrville farm i1 e a large and beautiful residence for themselves retirement home and a small home for their part-time caretaker construction on their retirement home began in and concluded in during those years petitioners cleared the land of cedar and rocks leveled the land and made various other improvements in petitioners purchased six longhorn steers which could not be bred for dollar_figure and placed them on the kerrville farm in year after the years in issue petitioners planted their first pecan trees on the kerrville farm normally a pecan operation becomes profitable to years after the planting of the pecan trees petitioners did not maintain any business records such as budgets operating statements written business plans or financial projections with regard to the ranching and farming the record does not establish whether petitioners sold or retained the steers that they maintained on the colorado ranch in --- - activities on the four properties collectively the melrose chireno and colorado ranches and the kerrville farm are referred to as the four properties also petitioners failed to maintain logs or journals with regard to their participation in the activities on the four properties petitioners however did consult with local_government conservation agencies about how best to restore and improve the four properties throughout their ownership of the four properties petitioners reported losses specifically for the years to petitioners incurred losses excluding depreciation_deductions totaling dollar_figure as for the years in issue petitioners claimed the following losses with regard to the ranching and farming activities ranching and farming taxable_year losses dollar_figure big_number big_number rental properties in date petitioners purchased the st john rental property for dollar_figure in date petitioners transferred a one-half interest in the st john rental property to the jorgenson family credit_shelter_trust the trust on their tax_return petitioners reported dollar_figure in expenses with regard to the st john rental property on schedule e on the notice_of_deficiency respondent determined that petitioners and the trust -- - had substantiated expenses of dollar_figure with regard to the st john rental property for the taxable_year respondent determined that of the dollar_figure expenses allowed to petitioners and the trust petitioners were entitled to deduct only one-half respondent disallowed the rest of the deductions claimed by petitioners for lack of substantiation during the years in issue in addition to the st john rental property petitioners maintained several other rental properties in nacogdoches texas for which they claimed various tax deductions charitable_contributions in and petitioners made noncash charitable_contributions to two qualified charitable organizations as described in sec_170 in petitioners donated a sliding wall partition partition having a fair_market_value of dollar_figure to the boys and girls club of nacogdoches the club in petitioners donated a chevrolet suburban suburban having a fair_market_value of dollar_figure to the sacred heart catholic church the internal_revenue_service irs provides taxpayers with form_8283 to report information related to noncash charitable_contributions on their tax returns in their tax_return petitioners attached the second page of form_8283 and a letter from the executive director of the club to petitioners thanking them for the partition on the second page of form_8283 petitioners described the partition as a sliding partition wall in good condition with an appraised fair_market_value of dollar_figure further on the second page of form_8283 petitioners stated that they had acquired the partition by purchase that they had a dollar_figure adjusted_basis in the partition and that they claimed a dollar_figure deduction with regard to the partition in their tax_return petitioners failed to include form_8283 petitioners incorrectly claimed the noncash charitable_contribution of the suburban as a dollar_figure cash charitable_contribution petitioners also failed to obtain qualified appraisals as defined by sec_1_170a-13 income_tax regs for both charitable_contributions prior to the due_date of their and tax returns on audit petitioners provided the irs with letters drafted after petitioners filed their tax returns by two appraisers opinion i ranching and farming activities sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed under sec_183 - sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he or she engaged in an activity with an actual and honest objective of making an economic profit independent of tax savings see 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit see 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances see 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere after-the-fact statement of intent see 68_f3d_868 5th cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs the taxpayer bears the burden of proving that he engaged in the activity with the intent to make a profit see rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive the number of factors for or against the taxpayer is not necessarily determinative and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir sec_1 b income_tax regs petitioners contend that because the activities were profit motivated they properly reported losses from the ranching and farming activities conversely respondent asserts that the activities were not engaged in for profit we agree with respondent on schedule f of their tax returns petitioners reported the ranching and farming activities on the four properties as one activity in their briefs petitioners seem to argue that the ranching and farming activities on the four properties are one activity respondent argues that we should treat each property a manner in which the activity is conducted the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective see sec_1_183-2 income_tax regs petitioners presented the court with voluminous receipts invoices and canceled checks allegedly evidencing expenditures_for the four properties after reviewing the evidence we cannot determine whether the expenditures were exclusively for the benefit of the four properties instead of the rental properties and which expenditures if any related to which specific ranch or farm the parties also stipulate that petitioners did not prepare any budget or operating statements further the parties stipulate that petitioners did not create a written business plan or any financial projections petitioners conducted their activities unaware of the amount of revenue they could reasonably generate and had no credible estimate of the costs associated with the four properties we conclude that petitioners did not conduct the ranching as a separate activity in order to ascertain whether petitioners have conducted separate activities we must evaluate all the facts and circumstances of the case see sec_1 d income_tax regs although we find that the ranching and farming activities on the four properties are one activity we note that the outcome of this case would have been the same had we concluded that petitioners maintained separate activities on each of the four properties or two activities one for ranching and one for farming -- - and farming activities in a businesslike manner ’ b expertise of petitioners and their advisors a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive see sec_1_183-2 income_tax regs growing up petitioners acquired experience in raising and maintaining a limited number of cattle but not in running an entire ranching and farming operation petitioners however hired ranch managers for their ranches and sought advice from local_government conservation agencies with regard to maintaining the four properties these facts indicate that petitioners had a profit_motive c time and effort expended by the taxpayer because of their busy medical practices petitioners devoted a very limited time to their ranching and farming activities a taxpayer however can show a profit_motive if he has employed competent and gualified persons to carry on the activity see sec_1_183-2 income_tax regs in the instant case petitioners employed various people to maintain and care for their four properties petitioners’ actions indicate a profit_motive sec_1_183-2 income_tax regs provides that abandonment of unprofitable methods may indicate a profit_motive petitioners argue that when they abandoned their purebred cattle operation in they attempted to limit their losses although we find some merit in petitioners’ argument it does not affect our overall conclusion that for the years in issue petitioners did not conduct the ranching and farming activities in a businesslike manner -- - d the expectation that assets may appreciate in value an expectation that assets may appreciate in value may also be an indication of the taxpayer’s motive with respect to such activity see sec_1_183-2 income_tax regs petitioners contend that the appreciation in the value of their four properties more than offsets petitioners’ historical losses mr jorgenson testified that the appreciation on the four properties exceeded the historical losses and that the colorado ranch could be sold for more than the amount of the historical losses mr jorgenson however failed to explain to the court how he knows his claims to be true we note with regard to the colorado ranch for example petitioners purchased land in for dollar_figure an acre dollar_figure big_number acres while in they purchased adjoining land for dollar_figure an acre dollar_figure acres because no appraisals of the four properties were presented to the court we do not accept petitioners’ uncorroborated claims accordingly this factor does not support petitioners’ assertions br the success of the taxpayer in carrying on other similar or dissimilar activities a profit_motive may be indicated by the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises sec_1_183-2 income_tax regs petitioners argue that they profitably operated cattle operations on their parents’ ranches and that they have successfully operated their medical practices we do not equate petitioners’ childhood experiences of caring for a limited amount of cattle with the responsibility associated with running an entire ranching and farming operation further petitioners’ experiences in the medical field do not meaningfully translate into their ranching and farming operations see wesinger v commissioner tcmemo_1999_372 wilkinson v commissioner tcmemo_1996_39 accordingly this factor also does not support petitioners’ position f the activity’s history of income or losses and amount of occasional profits if any a record of substantial losses over several years may be indicative of the absence of a profit_motive see 72_tc_411 affd without opinion 647_f2d_170 9th cir petitioners have incurred losses throughout their ownership of the four properties with dollar_figure being incurred between and petitioners have never earned any profits from the ranching and farming activities petitioners argue that they incurred losses from normal startup costs and from unusual market and economic conditions further petitioners contend that part of their losses can also be explained by dramatic weather conditions that affected their colorado ranch we are unpersuaded although the court recognizes that pecan operations do not immediately become profitable petitioners purchased the kerrville ranch in but they did -- - not plant the first pecan trees until when their retirement home was completed further petitioners failed to show that had events beyond their control not occurred their ranches would have been profitable accordingly these factors weigh against petitioners g the taxpayer’s financial status substantial income from sources other than the activity in guestion particularly if the activity’s losses generate substantial tax benefits may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs petitioners generated significant income from their medical practices which enabled them to afford the upkeep on the four properties this factor indicates a lack of profit objective h personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective see sec_1_183-2 income_tax regs in the case of ranching activities however because personal enjoyment can coexist with demanding physical labor this factor does little to advance or detract from petitioners’ position wesinger v commissioner tcmemo_1999_372 as to petitioners’ farming activity we note that petitioners constructed a large and beautiful retirement home at the kerrville ranch in the heart of the texas hill country at a minimum we find that this factor does not advance petitioners’ argument that they conducted their ranching and farming activities with a profit_motive it conclusion after reviewing the entire record we conclude that petitioners did not engage in the ranching and farming activities with an actual and honest objective of making a profit within the meaning of sec_183 because we dispose_of the sec_183 issue against petitioners we need not reach respondent’s alternative argument that petitioners have failed to substantiate the claimed expenses which resulted in losses for the ranching and farming activities il st john rental property expenses on their tax_return petitioners deducted dollar_figure of expenses with regard to the st john rental property on the notice_of_deficiency respondent determined that petitioners and the trust had substantiated expenses in the amount of dollar_figure of which petitioners could deduct one-half ’ petitioners bear the burden_of_proof with regard to the claimed deductions see rule petitioners submitted an expert report by stephen j kleberg which opined among other things that petitioners conducted their ranching and farming operations in a businesslike manner we found mr kleberg’s report and testimony to be of no assistance in deciding this case in light of the fact that mr kleberg visited only the melrose and chireno ranches and did not evaluate petitioners’ limited books_and_records his testimony was implausible or questionable we have evaluated various facts and circumstances subsequent to the years in issue see 88_tc_464 these facts and circumstances do not affect our conclusion that petitioners did not have a profit_motive during the years in issue since the issuance of the notice_of_deficiency respondent has made several concessions affecting the dollar_figure in expenses - - a 290_us_111 petitioners argue that they are entitled to a dollar_figure deduction because petitioners and the trust had an oral agreement to operate as a partnership with regard to the st john rental property pursuant to the oral partnership_agreement the partner who paid for an expense of the st john rental property was entitled to the corresponding tax deduction and petitioners paid for expenses including depreciation in the amount of dollar_figure because petitioners have failed to provide any credible_evidence of the existence of a partnership or a partnership_agreement and have failed to substantiate the deductions we sustain respondent’s determination til charitable_contributions sec_170 provides that a taxpayer may deduct any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary the secretary_of_the_treasury secretary has issued sec_1_170a-13 income_tax regs to implement congress’ legislative mandate sec_1_170a-13 income_tax regs provides that the taxpayer must obtain a qualified_appraisal for donated property except money and certain publicly_traded_securities in excess of dollar_figure ‘ sec_1_170a-13 income_tax regs describes the necessary requirements for a qualified_appraisal - in addition the secretary requires that the taxpayer attach an appraisal_summary to the tax_return see sec_1 170a- c b income_tax regs the secretary has listed in sec_1_170a-13 and income_tax regs the items to be included by the taxpayer in the appraisal_summary the irs has prescribed form_8283 to be used as the appraisal_summary although we have not demanded that the taxpayer strictly comply with the reporting requirements of sec_1_170a-13 income_tax regs we have required that the taxpayer substantially comply with the treasury regulations in order to take the deduction for a charitable_contribution see 109_tc_258 affd 166_f3d_332 4th cir based on the record we find that petitioners did not timely obtain qualified appraisals and failed to include complete appraisal summaries with their and tax returns because petitioners failed to comply substantially with sec_1_170a-13 income_tax regs we hold that petitioners are not entitled to deduct the noncash charitable_contributions iv section a accuracy-related_penalties pursuant to sec_6662 for each of the years in issue respondent determined an accuracy-related_penalty of percent on the amount of the underpayment attributable to a substantial_understatement of tax in the alternative respondent imposed the accuracy-related_penalties on the amount of the underpayment due to negligence or disregard of rules or regulations respondent's determinations are presumed to be correct and - petitioners bear the burden of proving that the accuracy-related_penalties do not apply see rule a a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 a the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of the item see sec_6662 b sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard whether applied based on a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a professional such as an accountant see sec_1_6664-4 income_tax regs further an honest misunderstanding of fact or law that is reasonable in - - light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 petitioners assert that they acted with reasonable_cause and in good_faith when they reported the ranching and farming losses the st john rental property expenses and the noncash charitable_contributions the determination of whether petitioners engaged in their ranching and farming activities for profit involves a difficult factual question see eg wesinger v commissioner tcmemo_1999_372 arrington v commissioner tcmemo_1983_ petitioners maintained various receipts invoices and canceled checks for their claimed expenses and employed an accountant to prepare their tax returns and advise them their accountant testified at trial that he represented other ranchers and farmers in texas and that petitioners provided him enough information to report their ranching and farming activities we are not persuaded that their reliance on the accountant was less than reasonable accordingly we find that petitioners acted with reasonable_cause and in good_faith and therefore the accuracy-related_penalties attributable to the losses from the ranching and farming activities do not apply petitioners however have failed to provide a reasonable explanation why we should not sustain the accuracy-related_penalties with regard to the deductions of the st john rental -- - property expenses and the noncash charitable_contributions petitioners provided no credible_evidence for the claimed st john rental property deductions further neither petitioners nor their accountant provided an explanation why timely gualified appraisals were not conducted for the noncash charitable_contributions and why the appraisal summaries on form_8283 were not fully completed we therefore sustain respondent’s imposition of the accuracy-related_penalties with regard to the underpayment associated with the deductions of the st john rental property expenses and the noncash charitable_contributions in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
